Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comments
The claims were amended in an AFCP dated 10/25/2021 and a further examiners amendment via the applicant in an electronic message dated 11/4/2021. 

Examiner’s Amendment
1.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
        Authorization for this examiner’s amendment was given in an electronic message with Mr. Rishi Suthar (Reg. No. 68068) on 11/4/2021.

	The application has been amended as follows:
Claim 15.	(Amended) A data processing system for identifying correlations between and querying tables, comprising:
	one or more processors;
	a semantic analysis component executed by at least one of the one or more processors, the semantic analysis component being configured to:

identifying a format in which values in the selected subset of data are represented by comparing a structure of at least one value in the selected subset of data to a plurality of known data patterns; and
inferring the candidate semantic type when it is determined that a number of values in the selected subset of data having a structure that matches the identified format exceeds a predetermined threshold; 
receive a second table that was published by a second publisher, the second publisher being different from the first publisher; and
determine that a column of the second table is associated with the candidate semantic type; and
a linking component executed by at least one of the one or more processors, the linking component being configured to: 
determine that the column of the first table and the column of the second are overlapping based on the determination that the column of the second table is associated with the candidate semantic type; and
join the first table and the second table along the overlapping column to generate a third table.


Claim 20.	(amended) A non-transitory computer-readable memory device comprising computer-executable instructions that, in response to execution, cause a computing device to perform operations, the operations including:
	receiving a selected subset of data from a column of a first table that was published by a first publisher and stored in a data repository;
inferring a candidate semantic type of data in the column of the first table based upon an analysis of the selected subset of data, the inferring comprising: 
identifying a format in which values in the selected subset of data are represented by comparing a structure of at least one value in the selected subset of data to a plurality of known data patterns; and
inferring the candidate semantic type when it is determined that a number of values in the selected subset of data having a structure that matches the identified format exceeds a predetermined threshold;
	validating values of the data in the column of the first table against a set of domain rules, the set of domain rules establishing valid data values for the candidate semantic type; 

determining that a column of the second table is associated with the candidate semantic type;
determining that the column of the first table and the column of the second are overlapping based on the determination that the column of the second table is associated with the candidate semantic type; and
joining the first table and the second table along the overlapping column to generate a third table.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Coughlan whose telephone number is (571) 272-5990, Monday through Friday from 7:15 a.m. to 3:45 p.m. or contact the Supervisor Mr. Li Zhen at (571) 272-3768.

/P. C./
Examiner, Art Unit 2121
Peter Coughlan
Patent Examiner



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121